Electronically Filed
                                                       Supreme Court
                                                       SCWC-13-0000058
                                                       06-OCT-2014
                                                       08:41 AM



                          SCWC-13-0000058


           IN THE SUPREME COURT OF THE STATE OF HAWAI'I



                        SHIRLEY PISO PICO,

                  Petitioner/Claimant-Appellant,


                                vs.


         KAPIOLANI MEDICAL CENTER FOR WOMEN AND CHILDREN,
                    nka HAWAI'I PACIFIC HEALTH,
                  Respondent/Defendant-Appellee.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

              (CAAP-13-0000058; CASE NO. AB2012-347)


           ORDER DISMISSING MOTION FOR RECONSIDERATION

(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)


          On September 26, 2014, Petitioner/Claimant-Appellant


Shirley Piso Pico filed a “Motion for Reconsideration and


Declaration” of the September 17, 2014 order rejecting her


application for writ of certiorari.    The rejection of an


application for writ of certiorari is not subject to a motion for


reconsideration in the supreme court.    See HRAP 40.1(h) (“Neither


acceptance nor rejection of an application for writ of certiorari


shall be subject to a motion for reconsideration in the supreme

court.”).    Moreover, there is no basis for clarification of the

September 17, 2014 order.     Accordingly,

            IT IS HEREBY ORDERED that Petitioner’s motion is

dismissed.

            DATED:   Honolulu, Hawai'i, October 6, 2014.

Shirley Piso Pico                  /s/ Mark E. Recktenwald
pro se

                                   /s/ Paula A. Nakayama


                                   /s/ Sabrina S. McKenna


                                   /s/ Richard W. Pollack


                                   /s/ Michael D. Wilson





                                   2